Title: To James Madison from John Bass Dabney, 4 May 1807
From: Dabney, John Bass
To: Madison, James



Sir,
Fayal May 4th. 1807

	I had the Honour to address You on the     Ultimo & expressed a wish that the Commission of Mr John Street as Vice Consul for these Islands might (for certain reasons) be revoked.  This step is now rendered unnecessary, as news has just reached me from the neighbouring Island of Pica that Mr Street who had gone thither on some Business a few days since had been taken Ill & deceased there on the first Instant.  I have the Honour to be Sir Your Most Obedient

John B. Dabney

